         Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 1 of 20



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Ideavillage Products Corp.

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 IDEAVILLAGE PRODUCTS CORP.,

 Plaintiff

 v.
                                                       CIVIL ACTION No.
 1YUYAN1, 890YIQIN, ADUANLI, AFQFVX,                    18-cv-10000 (NRB)
 ALLBUYONESTOP,     AMASIN,     ANGELA001,
 ANTITOP, AOO, APOKOU, AR MANL CLOTHES,                 [PROPOSED]
 BARLEYWANGONE,          BDSS,        BEAR2,          FINAL DEFAULT
 BEAUTIFULLYMEET63,        BEIMAJI     SHOP,          JUDGMENT AND
 BEMYCAT, BEVILENT, BOXINNER, BRID,                PERMANENT INJUNCTION
 BRITISH    CANRONG     LTD.,    CAIMEIMEI,               ORDER
 CASSIEGIRLL, CASUAL SHOP 2, CHANGRANER,
 CHAOCHAOYO,                CHAOJIXIAOLILI,
 CHAOMEIGUODUFUSHICHANG,
 CHINADRAGON002,     CUISAISAI,    CYLZERO,
 CZYOUTH0230,    DANDANMEIMEI,       DANLIN
 FACTORY, DAPENG TRADING, DENGMENGXUE,
 DINGJIAHAO,                 DRESSTINYALE,
 DUANJIAXIAOSHENG, DYFINASTYLE, EWWUI,
 EYEBUYDIRECTGETS, EZREAL2REAL, FA007,
 FANQUANWU,     FASHION      HOME     STORE,
 FASTEST SERVICE SHOP, FDNIFDGHNINNI,
 FLAVER,      FLY      HIGH      BOUTIQUE,
 FORGETUPSET666, FOSHAN ZHC TRADE
 COM.,LTD,        FUYI123,         GHUNDFG,
 GIJJIIJIMNMNMNNM, GIRLLINHE, GIRLLISH
      Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 2 of 20



AROMA, GLORYBANG, GOOD GOOD, GREEN
EARTH, GREENROSES, GUANGZHOU DING LIN
TRADE CO., LTD. IN, GUOHHAO11365,
HANGINGFRIEDDAY,       HAOKEYI       SHOP,
HAPPYADI, HELENDOG, HEYAN342, HIMANJIE
BRAND FLAG STORE, HONEY BADGER
INTERNATIONAL, HUANG WAN BO SHOP,
HUANYUCASHMERE,             HUJIANGSANLU,
HUSBAND AND WIFE HAPPY SHOPPING,
HUYUN,    HUZHI,    ICALLDN,    ILOVEYOU,
INDOOR&OUTDOOR, INSTYLE88, J AND D SHOP,
JCHRISTMAS, JIEZAOZIRUDUO, JINJING001,
JMEE STYLE, JOHN__DESTORE, JORGEQIANG
STORE, JOUZHOU, JUTE FABRIC PRODUCT
STUDIO, KAIWEIYING, KONGDY PAIN PATCH
STORE, KUNMING HIGH QUALITY STORE,
LEIKAIGE,    LELONG,       LEOPARD     666,
LIANHAODONG, LIHONGBOSHOP, LINMEITING,
LIUYUXUAN95,     LIYAN520,   LOVELYMALL,
LPIEO, LSZ2885, LT E-COMMERCE CO., LTD,
LUCKYSTELLAR,      LUCKYTREE365,    LUFEL,
LUNAMZ,     LUQINGHAN01,      MAILIANTEC,
MEIMEI      NVZHUANG,        MENGFANG123,
MENGWAXIEDIAN, MENGXIAO2, MINI PANDA,
MISSXIAOLISHOP,      MKBOUS,     MOM_XM,
MR.CHIANG, NANZHUJUE, NEW TOP GIFT and
NIGHTNIGHTY,

Defendants
       Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 3 of 20



                                    GLOSSARY

      Term                                Definition                              Docket Entry
                                                                                    Number
Plaintiff or     Ideavillage Products Corp.                                           N/A
Ideavillage
Defendants       1yuyan1, 890yiqin, aduanli, afqfvx, allbuyonestop, amasin,           N/A
                 Angela001, ANTITOP, aoo, apokou, AR manl clothes,
                 Barleywangone, bdss, bear2, beautifullymeet63, beimaji shop,
                 bemycat, bevilent, boxinner, brid, British Canrong Ltd.,
                 caimeimei, CASSIEGIRLL, Casual shop 2, changraner,
                 chaochaoyo,      chaojixiaolili,    chaomeiguodufushichang,
                 chinadragon002,       cuisaisai,    cylzero,     czyouth0230,
                 dandanmeimei,       Danlin     factory,    Dapeng     trading,
                 dengmengxue, dingjiahao, dresstinyale, duanjiaxiaosheng,
                 DyfinaStyle, ewwui, eyebuydirectgets, Ezreal2real, FA007,
                 fanquanwu, Fashion Home Store, Fastest service shop,
                 fdnifdghninni,     flaver,    FLY      HIGH      BOUTIQUE,
                 ForgetUpset666, FoShan ZHC Trade com.,ltd, fuyi123,
                 ghundfg, GijjiijiMNMNMNNM, girllinhe, Girllish Aroma,
                 glorybang, good good, Green earth, greenroses, Guangzhou
                 Ding Lin Trade Co., Ltd. in, guohhao11365,
                 HangingFriedDay, haokeyi shop, Happyadi, helendog,
                 heyan342, Himanjie Brand Flag Store, Honey Badger
                 International, huang wan bo shop, HUANYUCashmere,
                 Hujiangsanlu, Husband and wife happy shopping, huyun,
                 huzhi, ICALLDN, iloveyou, indoor&outdoor, instyle88, J and
                 D shop, jchristmas, jiezaoziruduo, jinjing001, Jmee Style,
                 John__destore, jorgeqiang store, JOUZHOU, jute fabric
                 product studio, Kaiweiying, KONGDY Pain Patch Store,
                 Kunming High Quality Store, leikaige, lelong, leopard 666,
                 lianhaodong, lihongboshop, linmeiting, liuyuxuan95,
                 liyan520, LovelyMall, lpieo, lsz2885, LT E-Commerce Co.,
                 Ltd,    luckystellar,    luckytree365,    lufel,   LUNAMZ,
                 luqinghan01, Mailiantec, meimei nvzhuang, mengfang123,
                 mengwaxiedian,         mengxiao2,        MINI        PANDA,
                 MISSxiaolishop, mkbous, mom_xm, Mr.chiang, nanzhujue,
                 NEW TOP gift and nightnighty
Defaulting       1yuyan1, afqfvx, amasin, Angela001, aoo, apokou, bdss,               N/A
Defendants       bear2, beautifullymeet63, boxinner, brid, CASSIEGIRLL,
                 chaojixiaolili, chinadragon002, cylzero, Danlin factory,
                 Dapeng trading, DyfinaStyle, Fashion Home Store,
                 ForgetUpset666, FoShan ZHC Trade com.,ltd, ghundfg,
                 Girllish Aroma, greenroses, guohhao11365, Happyadi,
                 helendog, heyan342, Honey Badger International, huang wan
                 bo shop, HUANYUCashmere, Husband and wife happy

                                          i
       Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 4 of 20



                  shopping, huyun, huzhi, J and D shop, jchristmas,
                  jiezaoziruduo, jinjing001, Jmee Style, John__destore,
                  JOUZHOU, jute fabric product studio, KONGDY Pain Patch
                  Store, Kunming High Quality Store, lelong, lianhaodong,
                  lihongboshop, linmeiting, lpieo, LUNAMZ, luqinghan01,
                  mengwaxiedian, mengxiao2, MINI PANDA, MISSxiaolishop
                  and mkbous
Wish              A San Francisco, California-based, online marketplace and e-        N/A
                  commerce platform located at Wish.com, which is owned by
                  ContextLogic, Inc., that allows manufacturers and other third-
                  party merchants, like Defendants, to advertise, distribute, offer
                  for sale, sell and ship their retail products, which, upon
                  information and belief, primarily originate from China,
                  directly to consumers worldwide and specifically to
                  consumers residing in the U.S., including New York
Sealing Order     Order to Seal File entered on October 30, 2018                        1
Complaint         Plaintiff’s Complaint filed on October 30, 2018                       7
Application       Plaintiff’s ex parte application for: 1) a temporary restraining    13-17
                  order; 2) order restraining assets and Merchant Storefronts (as
                  defined infra); 3) order to show cause why a preliminary
                  injunction should not issue; 4) an order authorizing alternative
                  service by electronic means and 5) an order authorizing
                  expedited discovery filed on October 30, 2018
Arnaiz Dec.       Declaration of Jessica Arnaiz in Support of Plaintiff’s              15
                  Application
Lombardo Dec.     Declaration of Michelle Lombardo in Support of Plaintiff’s           16
                  Application
Wolgang Dec.      Declaration of Spencer Wolgang in Support of Plaintiff’s             17
                  Application
TRO               1) Temporary Restraining Order; 2) Order Restraining Assets         N/A
                  and Merchant Storefronts; 3) Order to Show Cause Why a
                  Preliminary Injunction Should Not Issue; 4) Order
                  Authorizing Alternative Service by Electronic Means and 5)
                  Order Authorizing Expedited Discovery entered on October
                  30, 2018
PI Show Cause     November 13, 2018 hearing to show cause why a preliminary           N/A
Hearing           injunction should not issue.
PI Order          November 13, 2018 Preliminary Injunction Order                       5
User Account(s)   Any and all websites, any and all accounts with online              N/A
                  marketplace platforms such as Wish, as well as any and all as
                  yet undiscovered accounts with additional online marketplace
                  platforms held by or associated with Defendants, their
                  respective officers, employees, agents, servants and all other
                  persons in active concert with any of them

                                            ii
       Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 5 of 20



Merchant         Any and all User Accounts through which Defendants, their           N/A
Storefront(s)    respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
                 operate storefronts to manufacture, import, export, advertise,
                 market, promote, distribute, display, offer for sale, sell and/or
                 otherwise deal in products, including Counterfeit Products,
                 which are held by or associated with Defendants, their
                 respective officers, employees, agents, servants and all
                 persons in active concert or participation with any of them
Touch Products   Plaintiff’s most popular and successful product brands, which       N/A
                 is a line of personal hair removal tools, marketed and sold
                 under Ideavillage’s distinct Touch brand, namely,
                 FINISHING TOUCH, MICROTOUCH, FINISHING
                 TOUCH FLAWLESS, YES! BY FINISHING TOUCH and
                 MICROTOUCH TOUGH BLADE, among others
Touch Marks      U.S. Trademark Registration Nos.: 4,422,095 for the                 N/A
                 wordmark “FINISHING TOUCH” for goods in Class 8;
                 4,693,272 for the wordmark “YES! BY FINISHING
                 TOUCH” for goods in Class 8; 5,318,698 for the wordmark
                 “FLAWLESS” for goods in Class 8; 5,391,994 for the
                 wordmark “FLAWLESS” for goods in Class 8; 5,325,690 for
                 the wordmark “FINISHING TOUCH FLAWLESS” for goods
                 in Class 8; 5,537,019 for the wordmark “FLAWLESS LEGS”
                 for goods in Class 8; 5,576,996 for the wordmark
                 “FLAWLESS LEGS” for goods in Class 8; 5,407,466 for
                 for goods in Class 8; 2,884,308 for the wordmark
                 “MICROTOUCH” for goods in Class 8; 4,183,150 for the
                 wordmark “MICROTOUCH MAX” for goods in Class 8;
                 4,937,115 for the wordmark “MICROTOUCH ONE” for
                 goods in Class 8; 4,582,646 for the wordmark
                 “MICROTOUCH SWITCHBLADE” for goods in Class 8;
                 and 4,749,480 for the wordmark “TOUGHBLADE” for goods
                 in Class 8
Touch Works      U.S. Copyright Reg. Nos.: VA 2-112-403, covering the                N/A
                 Finishing Touch Flawless Packaging Artwork; VA 2-102-735,
                 covering the Finishing Touch Flawless Packaging Artwork
                 and Instructions; PA 2-055-361, covering the Finishing Touch
                 Flawless Commercial; VA 2-082-167, covering the Finishing
                 Touch Flawless Website; VA 2-114-639, covering the
                 Finishing Touch Flawless Brand Website; PA 2-113-678,
                 covering the Flawless Legs Commercial; VA 2-115-168,
                 covering the Flawless Legs Website; VA 2-114-549, covering
                 the Flawless Legs Packaging Artwork and Instructions; VA 1-
                 898-348, covering the Yes! by Finishing Touch Website; VA
                 1-892-726, covering the Microtouch One Packaging and

                                           iii
       Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 6 of 20



                     Instructions; VA 2-000-168, covering the MicroTouch One
                     Website; VA 2-000-181, covering the MicroTouch One
                     Packaging Artwork; VAu 1-142-294, Microtouch
                     Switchblade Packaging and Instructions; and VA 1-945-485,
                     covering the MicroTouch Tough Blade Packaging
Counterfeit          Products bearing or used in connection with the Touch Marks        N/A
Products or          and/or Touch Works, and/or products in packaging and/or
Infringing           containing labels bearing the Touch Marks and/or Touch
Products             Works, and/or bearing or used in connection with marks
                     and/or artwork that are confusingly or substantially similar to
                     the Touch Marks and/or Touch Works and/or products that are
                     identical or confusingly or substantially similar to the Touch
                     Products
Defendants’          Any and all money, securities or other property or assets of       N/A
Assets               Defendants (whether said assets are located in the U.S. or
                     abroad)
Defendants’          Any and all financial accounts associated with or utilized by      N/A
Financial            any Defendants or any Defendants’ User Accounts or
Accounts             Merchant Storefront(s) (whether said account is located in the
                     U.S. or abroad)
Financial            Any banks, financial institutions, credit card companies and       N/A
Institutions         payment processing agencies, such as ContextLogic, PayPal
                     Inc. (“PayPal”), Payoneer Inc. (“Payoneer”), PingPong Global
                     Solutions, Inc. (“PingPong”), and other companies or agencies
                     that engage in the processing or transfer of money and/or real
                     or personal property of Defendants
Third Party          Online platforms, including, without limitation, those owned       N/A
Service Providers    and operated, directly or indirectly by ContextLogic, such as
                     Wish, as well as any and all as yet undiscovered online
                     marketplace platforms and/or entities through which
                     Defendants, their respective officers, employees, agents,
                     servants and all persons in active concert or participation with
                     any of them manufacture, import, export, advertise, market,
                     promote, distribute, offer for sale, sell and/or otherwise deal
                     in Counterfeit Products which are hereinafter identified as a
                     result of any order entered in this action, or otherwise
Defendants’          Defendants’ Assets from Defendants’ Financial Accounts that        N/A
Frozen Assets        were and/or are attached and frozen or restrained pursuant to
                     the TRO and/or PI Order, or which are attached and frozen or
                     restrained pursuant to any future order entered by the Court in
                     this Action
Plaintiff’s Motion   Plaintiff’s Motion for Default Judgment and a Permanent            TBD
for Default          Injunction Against Defaulting Defendants filed on October 18,
Judgment             2019
Scully Aff.          Affidavit by Brieanne Scully in Support of Plaintiff’s Motion      TBD
                     for Default Judgment

                                              iv
      Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 7 of 20



Wish Discovery   The supplemental report identifying Defendants’ Infringing      N/A
                 Product Id, Merchant Id, Merchant Real Person Name, Email
                 Address, Physical Address, Product Lifetime Units Sold and
                 Product Lifetime GMV, provided by counsel for
                 ContextLogic to Plaintiff’s counsel pursuant to the expedited
                 discovery ordered in both the TRO and PI Order




                                          v
          Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 8 of 20



        This matter comes before the Court by motion filed by Plaintiff for the entry of final

judgment and permanent injunction by default against Defaulting Defendants for Defaulting

Defendants’ trademark infringement, trademark counterfeiting, false designation of origin, passing

off and unfair competition, copyright infringement and related state and common law claims

arising out of Defaulting Defendants’ unauthorized use of Plaintiff’s Touch Marks and Touch

Works, without limitation, in their manufacturing, importing, exporting, advertising, marketing,

promoting, distributing, displaying or offering for sale and/or selling and/or sale of Counterfeit

Products.1

        The Court, having considered the Memorandum of Law and Affidavit of Brieanne Scully

in support of Plaintiff’s Motion for Default Judgment and a Permanent Injunction Against

Defaulting Defendants, the Certificate of Service of the Summons and Complaint, the Certificate

of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all

other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND

DECREED as follows:

                                I.    Defaulting Defendants’ Liability

1) Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting

    Defendants in the Complaint;

                                        II.    Damages Awards

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that because it would serve

    both the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful

    infringement, and because Plaintiff has sufficiently set forth the basis for the statutory damages

    award requested in its Memorandum of Law in Support of its Motion for Default Judgment,


1
 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Complaint, Application or Glossary.

                                                       1
     Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 9 of 20



the Court finds such an award to be reasonable and Plaintiff is awarded statutory damages

against each of the Defaulting Defendants pursuant to Section 15 U.S.C. § 1117(c) of the

Lanham Act as follows (“Defaulting Defendants’ Individual Damages Award”), plus post-

judgment interest, for a total of Five Million Two Hundred Thousand Dollars ($5,200,000.00),

as follows:

                                           STATUTORY DAMAGES
                      DEFAULTING
                      DEFENDANT
               1yuyan1                    $50,000.00

               afqfvx                     $50,000.00

               amasin                     $50,000.00

               aoo                        $50,000.00

               apokou                     $50,000.00

               bdss                       $50,000.00

               boxinner                   $50,000.00


               brid                       $50,000.00


               CASSIEGIRLL                $50,000.00


               chaojixiaolili             $50,000.00


               chinadragon002             $50,000.00




                                           2
Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 10 of 20



         cylzero                $50,000.00


         Fashion Home Store     $50,000.00


         ghundfg                $50,000.00


         guohhao11365           $50,000.00


         Honey Badger           $50,000.00
         International

         huang wan bo shop      $50,000.00


         huyun                  $50,000.00

         huzhi                  $50,000.00


         J and D shop           $50,000.00

         jchristmas             $50,000.00


         JOUZHOU                $50,000.00


         KONGDY Pain Patch      $50,000.00
         Store

         Kunming High Quality   $50,000.00
         Store

         lelong                 $50,000.00




                                3
Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 11 of 20



         lianhaodong          $50,000.00


         lihongboshop         $50,000.00


         linmeiting           $50,000.00


         lpieo                $50,000.00


         mengwaxiedian        $50,000.00


         mengxiao2            $50,000.00


         MISSxiaolishop       $50,000.00


         mkbous               $50,000.00


         bear2                $50,000.00


         beautifullymeet63    $50,000.00


         FoShan ZHC Trade     $50,000.00
         com.,ltd

         Girllish Aroma       $50,000.00


         Happyadi             $50,000.00




                               4
Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 12 of 20



         jiezaoziruduo             $50,000.00


         jinjing001                $50,000.00


         jute fabric product studio $50,000.00


         greenroses                $50,000.00


         DyfinaStyle               $50,000.00


         luqinghan01               $50,000.00


         LUNAMZ                    $50,000.00

         Dapeng trading            $50,000.00


         helendog                  $50,000.00


         Danlin factory            $50,000.00


         MINI PANDA                $100,000.00


         ForgetUpset666            $100,000.00


         John__destore             $150,000.00




                                   5
      Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 13 of 20



                  Jmee Style                  $200,000.00


                  HUANYUCashmere              $500,000.00

                  Angela001                   $750,000.00

                  Husband and wife happy      $1,000,000.00
                  shopping



                                  III.   Permanent Injunction

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendants,

  their respective officers, agents, servants, employees, successors and assigns and all persons

  acting in concert with or under the direction of Defaulting Defendants (regardless of whether

  located in the United States or abroad), who receive actual notice of this Order are permanently

  enjoined and restrained from:

     A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

         displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products

         or any other products bearing the Touch Marks and/or marks that are confusingly

         similar to, identical to and constitute a counterfeiting and/or infringement of the Touch

         Marks and/or incorporating the Touch Works and/or artwork that is substantially

         similar to, identical to and constitute infringement of the Touch Works;

     B. directly or indirectly infringing in any manner any of Plaintiff’s trademarks, copyrights

         or other rights (whether now in existence or hereafter created) including, without

         limitation, the Touch Marks and Touch Works;

     C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

         trademarks, copyrights or other rights (whether now in existence or hereafter created)

                                               6
Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 14 of 20



   including, without limitation, the Touch Marks and Touch Works to identify any goods

   or services not authorized by Plaintiff;

D. using any of Plaintiff’s trademarks, copyrights or other rights (whether now in

   existence or hereafter created) including, without limitation, the Touch Marks and

   Touch Works, or any other marks or artwork that are confusingly or substantially

   similar to the Touch Marks and Touch Works on or in connection with the

   manufacturing, importing, exporting, advertising, marketing, promoting, distributing,

   displaying, offering for sale, selling and/or otherwise dealing in the Counterfeit

   Products;

E. using any false designation of origin or false description, or engaging in any action

   which is likely to cause confusion, cause mistake and/or to deceive members of the

   trade and/or the public as to the affiliation, connection or association of any product

   manufactured, imported, exported, advertised, marketed, promoted, distributed,

   displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to

   the origin, sponsorship or approval of any product manufactured, imported, exported,

   advertised, marketed, promoted, distributed, displayed, offered for sale or sold by

   Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise

   disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,

   business records, documents or any other records or evidence relating to:

       i. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

       ii. Defaulting Defendants’ Assets; and




                                         7
        Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 15 of 20



               iii. the manufacture, importation, exportation, advertising, marketing, promotion,

                   distribution, display, offering for sale and/or sale of Counterfeit Products by

                   Defaulting Defendants and by their respective officers, employees, agents,

                   servants and all persons in active concert or participation with any of them; and

       G. effecting assignments or transfers, forming new entities or associations, or creating

           and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

           means of importation, exportation, advertising, marketing, promotion, distribution,

           display, offering for sale and/or sale of Counterfeit Products for the purposes of

           circumventing or otherwise avoiding the prohibitions set forth in this Order.

2)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants

     must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all

     packaging, labels, tags, advertising and promotional materials and any other materials in the

     possession, custody or control of Defaulting Defendants that infringe any of Plaintiff’s

     trademarks, copyrights or other rights including, without limitation, the Touch Marks and

     Touch Works, or bear any marks or artwork that are confusingly or substantially similar to

     the Touch Marks and Touch Works pursuant to 15 U.S.C. § 1118;

3)   IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

     Providers and Financial Institutions are permanently enjoined and restrained from:

       A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying

           any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’

           Financial Accounts until further ordered by this Court;

       B. secreting, concealing, destroying, altering, selling off, transferring or otherwise

           disposing of and/or dealing with any computer files, data, business records, documents



                                                 8
         Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 16 of 20



            or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and

            Defaulting Defendants’ Financial Accounts;

        C. knowingly instructing, aiding or abetting any other person or business entity in

             engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

             and III(3)(A) through III(3)(B) above through III(4)(A) below.

4)    IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

      Providers are permanently enjoined and restrained from:

        A. providing services to Defaulting Defendants and Defaulting Defendants’ User

            Accounts and Merchant Storefronts, including, without limitation, continued operation

            of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

        B. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs III(1)(A) through III(2)

            and III(3)(A) through III(3)(B) above through III(4)(A) above.

                  IV.    Post-Judgment Asset Transfer and Asset Freeze Order

1) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

     64 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of New

     York State’s Civil Practice Law and this Court’s inherent equitable powers to issue remedies

     ancillary to its authority to provide final relief, and given the difficulties Plaintiff would have

     enforcing this Order, Defaulting Defendants’ Frozen Assets from Defaulting Defendants’

     Frozen Accounts, are, to the extent that a given Defaulting Defendant’s Frozen Assets equal

     Defaulting Defendants’ Individual Damages Award, hereby released and transferred to

     Plaintiff as full satisfaction of Defaulting Defendants’ Individual Damages Award for that

     Defaulting Defendant, and those Defaulting Defendant’s Frozen Assets shall be transferred by



                                                   9
      Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 17 of 20



  the Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business

  days following the service of this Order, and upon receipt by Plaintiff’s counsel of such

  Defaulting Defendant’s Frozen Assets in full satisfaction of Defaulting Defendants’ Individual

  Damages Award, the Financial Institution(s) holding that Defaulting Defendant’s Frozen

  Assets and Defaulting Defendants’ Frozen Accounts may unfreeze that Defaulting Defendant’s

  Frozen Assets and Defaulting Defendant’s Frozen Accounts. To the extent that a Defaulting

  Defendant’s Frozen Assets are less than Defaulting Defendants’ Individual Damages Award,

  that Defaulting Defendant’s Frozen Assets are hereby released and transferred to Plaintiff as

  partial satisfaction of Defaulting Defendants’ Individual Damages Award for that Defaulting

  Defendant and those Defaulting Defendant’s Frozen Assets shall be transferred by the

  Financial Institutions to Plaintiff through Plaintiff’s counsel within twenty (20) business days

  following the service of this Order, and

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of

  New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

  issue remedies ancillary to its authority to provide final relief, and given the difficulties

  Plaintiff would have enforcing this Order, the Court also hereby grants Plaintiff’s request for

  a post-judgment restraining order continuing the attachment of each Defaulting Defendant’s

  Frozen Assets until Plaintiff has recovered the full payment of Defaulting Defendants’

  Individual Damages Award owed to it by that Defaulting Defendant under this Order, or until

  further order of this Court; and

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that in accordance with Rules

  64, 65 and/or 69 of the Federal Rules of Civil Procedure, 15 U.S.C. § 1116(a), Article 52 of



                                               10
    Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 18 of 20



New York State’s Civil Practice Law and Rules and this Court’s inherent equitable powers to

issue remedies ancillary to its authority to provide final relief, and given the difficulties

Plaintiff would have enforcing this Order, until Plaintiff has recovered the full payment of

Defaulting Defendants’ Individual Damages Award owed to them by any Defaulting

Defendant under this Order, in the event that Plaintiff discovers new and/or additional

Defaulting Defendants’ Assets (whether said assets are located in the U.S. or abroad) and/or

Defaulting Defendants’ Financial Accounts (whether said account is located in the U.S. or

abroad) (“Defaulting Defendants’ Additional Assets” and “Defaulting Defendants’ Additional

Financial Accounts,” respectively), Plaintiff shall have the ongoing authority to serve this

Order on any Financial Institutions controlling or otherwise holding such Defaulting

Defendants’ Additional Assets and/or Defaulting Defendants’ Additional Financial Accounts

(“Financial Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

Accounts”);

   A. Upon notice of this Order, Financial Institutions Holding Defaulting Defendants’

       Additional Assets and/or Financial Accounts shall immediately locate Defaulting

       Defendants’ Additional Financial Accounts, attach and restrain such Defaulting

       Defendants’ Additional Assets in Defaulting Defendants’ Additional Financial

       Accounts from being secreted, concealed, transferred or disposed of or withdrawn; and

   B. After twenty (20) business days following the service of this Order on Financial

       Institutions Holding Defaulting Defendants’ Additional Assets and/or Financial

       Accounts, Financial Institutions Holding Defaulting Defendants’ Additional Assets

       and/or Financial Accounts shall transfer all of Defaulting Defendants’ Additional

       Assets to Plaintiff as partial or full satisfaction of Defaulting Defendants’ Individual



                                            11
        Case 1:18-cv-10000-NRB Document 69 Filed 10/18/19 Page 19 of 20



             Damages Award, unless Defaulting Defendant has filed with this Court and served

             upon Plaintiff’s counsel a request that such Defaulting Defendants’ Additional Assets

             be exempted from this Order.

        V.      Order Authorizing Continued Alternative Service by Electronic Means

1) IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service

   by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as to

   Defendants, Financial Institutions and Third Party Service Providers through the pendency of

   this action.

                                   VI.      Miscellaneous Relief

1) Defaulting Defendants may, upon proper showing and two (2) business days written notice to

   the Court and Plaintiff’s counsel, appear and move for dissolution or modification of the

   provisions of this Order concerning the restriction or restraint of Defaulting Defendants’

   Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’

   Additional Financial Accounts;

2) Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed

   contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

   by the Court, including fines and seizure of property;

3) The Court releases the Ten Thousand U.S. Dollar ($10,000.00) security bond that Plaintiff

   submitted in connection with the action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East

   42nd Street, Suite 2520, New York, NY 10165; and

4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

   enforce this Order.




                                                 12
